Title: To George Washington from John Stadler, 4 May 1778
From: Stadler, John
To: Washington, George


                    
                        May it please Your Excellency
                        Friedericksburg [Va.] May the 4th 1778.
                    
                    When the late president, the honourable Mr Randolph, in Conversation with the late General mercer shewed a great desire of having an Engineer for this Colony; I was shortly after march the 30th 1776 honoured from Congress with a Commission as first Engineer of the Southern Department: When with said Commission waited on General Lee, to know what it was worth, he answered 20 Dollars per month, and owned that it was too little, but said he should write to You Excellency about that matter. Colll Thomas Lee, to whom I made Complaint, wrote to his Brother Richardt Henry, and told me 3 weeks after the answer from Congress was, I should have 30 Dollars per month, which according to a Certificate from Gen: Lewis, which was send to Congress per our Governour, is the whole that ever I received for Continental Service without Rations and forage: Now I leave this to Your Excellency’s Consideration, If Congress really expected that such a Pittance could Support a man in such a Post? I was therefore obliged to let our House of Convention know, that the Salary offered was not sufficient; They added to it 4/ daily with Rations and forage as Captain at that time, with this proviso, as long as I did duty in Virginia: As this was a precarious Situation, I thought it would be better to resign the Continental Service and to enter the Colonial, particularly as I had shewn at that time some marks of knowledge in Fortification, in erecting some Works at gwins Island that answered the Purpose, by doing hard Duty Night and Day for Six weeks with 200 men, without help of any Assistant Engineer to relieve me, without Canon to employ, in order to hinder the Enemy from carrying on their Works, although under the mouth of Canon from their Fort and Shipping, and yet without Loss of a single man; But even this did not fall out to my Expectations, the affair was no sooner over than forgotten: About this time when I expected Promotion, Colll Benjamin Harrison who came from Congress, went to Yorktown to see the Works carrying on there, which were 3. burried Batteries by express Order from Gen: Lewis, very proper for the Situation and force I had to carry them on with, which was some days only 5 Soldiers for 5 or 6 hours at work, said (I believe innocently or perhaps upon the strength of some too premature Insinuations to Congress from Gen: Lee in favour of one Mr Malseburg, whom Gen:  Woodford had for some time with him) in the house of Convention, my works were good for nothing, which Expression was very prejudicial to me, spoken before a sett of Gentlemen, who are unacquainted in those matters; Whoever he is that disrecomended me to Congress, did wrong, if any suspected my ability, they should have examined me first, and if found incapable, dismissed me; although I could not obtain my proper Rank nor Salary, I still entered the 30th December 1776 the Colonial service yet to no small Disadvantage to me and my family, and continued till our Colony was supplied with 2 other able Engineers, then I resigned the Service, which was October the 19th 1777. When I left the Colonial Service I was not so handsomly treated as I could wish, This state owed me £83. 6/9, The Governour and Council approved the Debt and signed my account, but the Auditors refused to pass it, a Letter from one of the Council to me says since, that their honourable Board do not incline to do any thing more in it, as gen: Weedon has seen both the account & Letter. The partial promotions that frequently happened, the feeble support I received in carrying on my works, the Impediments thrown in my Way by taking my labourers to digg graves for the Soldiers, taking my Artificers to make Coffins for them, making too free with my materials, which I intended for Barracks and other Purposes, taking my overlooker over Carpenters away for some weeks to value the burnt houses in Norfolk &c. for which made offten Complaint to Council without being redressed, made Life miserable to me and hastened greatly my quitting the Service. As I had the Honour these 13 Years to be acquainted with Your Excellency, Your Lady & Family, and being the Chief Commander of our Armies; I think it not only consistent but my humble Duty to make You acquainted with the Reasons of my Resignation I wish Your Excellency Health Success and Prosperity, and remain with the greatest Respect and Esteem Your Excellency’s most obedient humble Servant
                    
                        John Stadler
                    
                